Title: To James Madison from William Pinkney, 17 December 1811
From: Pinkney, William
To: Madison, James


Dear Sir.
Annapolis. Decr. 17th. 1811
I had the Honour to receive, late last night, the Letter which you were so good as to write to me on the 12th., and at the same Time my Commission as Atty. General of the U. S. I shall not delay a moment in repairing to Washington after a few importunate Engagements here have been satisfied; and I hope to set out in a few Days.
Permit me to thank you again for the great Kindness and Delicacy with which this Appointment has been tendered to me, and to assure you that, if I should fail to justify your Choice by an able Discharge of my Official Duties, I shall at least prove that I know how to discharge the Duties of Gratitude and Friendship. I have the Honour to be, Dear Sir, with true Respect and Attachment, Your faithful and Obedient Servant
Wm. Pinkney.
